Exhibit 10.4

 

AMENDMENT TO WARRANTS

 

AMENDMENT dated as of January 27, 2005 (this “Amendment”) to Warrant No. 9,
Warrant No. 10 and Warrant No. 11 (the “Warrants”), each dated as of December 2,
2004, by and among eMerge Interactive, Inc. (the “Company”), and Omicron Master
Trust, Cranshire Capital, LP and Steelhead Investments Ltd., respectively (the
“Holders”) entered into by and among the Company and each of the Holders.

 

RECITALS

 

WHEREAS, the Company and each Holder desires that its respective Warrant be
amended as set forth herein.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Defined Terms. Any and all initially capitalized terms set forth without
definition in this Amendment shall have the respective meanings ascribed thereto
in the Warrant.

 

2. Amendments.

 

(a) Section 5(c) of each Warrant is amended and restated to read as follows:

 

“(c) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), and if after such third Trading Day and prior to the receipt of
such Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
by (B) the closing bid price of the Common Stock at the time of the obligation
giving rise to such purchase obligation, and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.”

 

(b) Section 9(c) of each Warrant is amended and restated to read as follows:

 

“(c) Subsequent Equity Sales.

 

If the Company or any subsidiary thereof, as applicable with respect to Common
Stock Equivalents (as defined below), at any time while this Warrant is
outstanding, shall issue



--------------------------------------------------------------------------------

any securities of the Company or any Subsidiary which entitle the holder thereof
to acquire Common Stock at any time, including without limitation, any debt,
preferred stock, rights, options, warrants or any other instrument that is at
any time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock or other securities that entitle the holder to
receive, directly or indirectly, Common Stock (“Common Stock Equivalents”)
entitling any Person to acquire shares of Common Stock, at a price per share
less than the Exercise Price (if the holder of the Common Stock or Common Stock
Equivalent so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights issued in connection with
such issuance, be entitled to receive shares of Common Stock at a price less
than the Exercise Price, such issuance shall be deemed to have occurred for less
than the Exercise Price), then, at the option of the Holder for such exercises
as it shall indicate, the Exercise Price shall be adjusted to mirror the
conversion, exchange or purchase price for such Common Stock or Common Stock
Equivalents (including any reset provisions thereof) at issue. Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are issued.
The Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalent subject to
this section, indicating therein the applicable issuance price, or of applicable
reset price, exchange price, conversion price and other pricing terms.
Notwithstanding the foregoing, no adjustment will be made under this Section
9(c) in respect of:

 

(A) Any grant of an option or warrant for Common Stock or issuance of any shares
of Common Stock upon the exercise of any options or warrants to employees,
officers and directors of or consultants to the Company pursuant to any stock
option plan, employee stock purchase plan or similar plan or incentive or
consulting arrangement approved by the Company’s board of directors;

 

(B) Any restricted stock awards approved by the Company’s Board of Directors;

 

(C) Any Common Stock or Common Stock Equivalents issued in connection with
equipment leases or real property leases, provided that not more than $250,000
of securities is so issuable and such leases are otherwise on customary terms;

 

(D) Any Common Stock issued as a dividend or distribution on the Company’s
Common Stock or in a transaction described in Section 9(a);

 

(E) Any Common Stock or Common Stock Equivalents issued as part of the purchase
price of the acquisition of another corporation or entity by the Company by
consolidation, merger, purchase of all or substantially all of the assets, or
other reorganization in which the Company acquires, in a single transaction or a
series of related transactions, all or substantially all of the assets of such
other corporation or entity; provided, that such transaction is not primarily a
financing transaction;

 

(F) Any rights or agreements to purchase Common Stock Equivalents outstanding on
the date hereof and as specified in Schedule 3.1(g) to the Purchase Agreement
(but not as to any amendments or other modifications to the number of Common
Stock issuable thereunder, the terms set forth therein, or the exercise price
set forth therein); or

 

 

2



--------------------------------------------------------------------------------

(G) Any Common Stock or Common Stock Equivalents that may be issued pursuant to
the Securities Purchase Agreement dated January 12, 2005, by and among the
Company and the investors parties thereto.

 

If, at any time while this Warrant is outstanding, the Company or any Subsidiary
issues Common Stock Equivalents at a price per share that floats or resets or
otherwise varies or is subject to adjustment based on market prices of the
Common Stock (a “Floating Price Security”), then for purposes of applying the
preceding paragraph in connection with any subsequent exercise, the Exercise
Price will be determined separately on each Exercise Date and will be deemed to
equal the lowest price per share at which any holder of such Floating Price
Security is entitled to acquire shares of Common Stock on such Exercise Date
(regardless of whether any such holder actually acquires any shares on such
date).

 

3. Effectiveness. This Amendment shall become effective on January 27, 2005.

 

4. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which when taken
together, shall constitute but one and the same instrument.

 

5. Otherwise Not Affected. In the event of any conflict or inconsistency between
the Warrant and the provisions of this Amendment, the provisions of this
Amendment shall govern. Except to the extent set forth herein with respect to
the Warrant, the Warrant shall remain unaltered and in full force and effect.

 

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

COMPANY: eMerge Interactive, Inc.

By:

 

/s/ ROBERT E. DRURY

--------------------------------------------------------------------------------

    Robert E. Drury     Executive Vice President and Chief Financial Officer
HOLDERS: Omicron Master Trust

By:

  Omicron Capital L.P., as advisor

By:

  Omicron Capital Inc., its general partner

By:

 

/s/ BRIAN DALY

--------------------------------------------------------------------------------

By:

  Brian Daly

Title:

  CFO

For:

  Bruce Bernstein

Title:

  Managing Partner Steelhead Investments Ltd.

By:

  HBK Investments L.P., Investment Advisor

By:

 

/s/ KEVIN O’NEAL

--------------------------------------------------------------------------------

Name:

  Kevin O’Neal

Title:

  Authorized Signatory Cranshire Capital, L.P.

By:

 

/s/ MITCHELL P. KOPIN

--------------------------------------------------------------------------------

Name:

  Mitchell P. Kopin

Title:

  President – Downsview Capital, Inc.     The General Partner